
	
		I
		112th CONGRESS
		1st Session
		H. R. 2939
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Ms. Slaughter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the disposal of drugs pursuant to national
		  pharmaceutical stewardship programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pharmaceutical Stewardship Act of
			 2011.
		2.National
			 pharmaceutical stewardship programs
			(a)Required
			 participationEach manufacturer and brand owner of a drug
			 marketed in the United States shall participate in—
				(1)the certified
			 national pharmaceutical stewardship program of the National Pharmaceutical
			 Stewardship Organization; or
				(2)another certified
			 national pharmaceutical stewardship program.
				(b)National
			 Pharmaceutical Stewardship Organization
				(1)EstablishmentThere shall be established in accordance
			 with this section a nonprofit private corporation to be known as the National
			 Pharmaceutical Stewardship Organization. The Organization shall not be an
			 agency or instrumentality of the Federal Government, and officers, employees,
			 and members of the board of the Organization shall not, by virtue of such
			 service, be considered officers or employees of the Federal Government.
				(2)PurposeThe purpose of the Organization shall be to
			 establish and, not later than 2 years after the date of the enactment of this
			 Act, begin implementation of a certified national pharmaceutical stewardship
			 program.
				(3)Board of
			 directorsThe Organization shall have a board of directors
			 including representatives of manufacturers and brand owners of drugs and public
			 health stakeholders. The Administrator shall appoint the initial members of the
			 board of directors.
				(4)BylawsThe board of directors shall establish the
			 general policies of the Organization for carrying out the purpose described in
			 paragraph (2), including the establishment of the bylaws of the Organization.
			 The board of directors shall ensure that the bylaws of the Organization include
			 bylaws for the following:
					(A)Entering into contracts and agreements with
			 service providers and entities as necessary, useful, or convenient to provide
			 all or portions of the national pharmaceutical stewardship program of the
			 Organization.
					(B)Taking any legal
			 action necessary or proper for the recovery of an assessment for, on behalf of,
			 or against manufacturers or brand owners of a drug participating in such
			 program.
					(C)Performing such
			 other functions as may be necessary or proper to carry out the purpose
			 described in paragraph (2).
					(D)Ensuring that the
			 members of the board of directors serve without compensation, but are entitled
			 to reimbursement (solely from the funds of the Organization) for expenses
			 (other than meal or travel expenses) incurred in the discharge of their duties
			 as members of the board of directors.
					(E)Ensuring that the
			 Organization does not use any State or local government funds to carry out the
			 purpose described in paragraph (2).
					(F)Allowing the
			 Administrator—
						(i)to
			 audit the activities of the Organization as the Administrator deems necessary;
			 and
						(ii)to
			 access any facilities or property of the Organization as the Administrator
			 deems necessary to conduct inspections or investigate complaints.
						(5)Nonprofit
			 statusIn carrying out the
			 purpose described in paragraph (2), the board of directors shall establish such
			 policies and bylaws under paragraph (4) as may be necessary to ensure that the
			 Organization maintains its status as an organization that—
					(A)is described in
			 subsection (c)(3) of section 501 of the Internal Revenue Code of 1986;
			 and
					(B)is, under
			 subsection (a) of such section, exempt from taxation.
					(6)Contributions to
			 National Pharmaceutical Stewardship Organization not treated as charitable
			 contributionsA contribution by a manufacturer or brand owner of
			 a drug to the Organization or the Organization’s national pharmaceutical
			 stewardship program shall not be treated as a charitable contribution for
			 purposes of section 170 of the Internal Revenue Code of 1986.
				(7)Articles of
			 incorporationThe Administrator shall ensure that the initial
			 articles of incorporation of the Organization are properly filed not later than
			 60 days after the date of the enactment of this Act.
				(c)Program
			 requirementsTo be certified under subsection (f) or (g), a
			 program shall meet each of the following:
				(1)The program is
			 operated pursuant to an agreement among the manufacturers and brand owners of
			 drugs participating in the program.
				(2)Subject to
			 subsection (d), the costs of the program are fully paid by such manufacturers
			 and brand owners.
				(3)The program is
			 developed with input from the public, including an opportunity for public
			 comment and at least one public hearing.
				(4)The program
			 provides a system to facilitate the collection and disposal of any drug
			 that—
					(A)is delivered to
			 the program by an individual in the United States; and
					(B)is household waste
			 as defined under the implementing regulations of subtitle C of title II of the
			 Solid Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the
			 Resource Conservation and Recovery Act).
					(5)Collection and
			 disposal of a drug through the program’s system (described in paragraph (4))
			 occurs in a manner that—
					(A)is safe and
			 secure;
					(B)results in
			 incineration of the drug in accordance with the hazardous waste incineration
			 requirements under subtitle C of title II of the Solid Waste Disposal Act (42
			 U.S.C. 6901 et seq.);
					(C)protects patient information;
					(D)is accessible in every State, county, and
			 city or town, including—
						(i)at least one collection site in every
			 county of every State and one collection site in every city with a population
			 of more than 10,000 individuals on an ongoing, year-round basis; or
						(ii)if collection is not feasible in a specific
			 county or city, provision of prepaid mailing envelopes to individuals in such
			 county or city for such collection and disposal; and
						(E)in the case of a
			 controlled substance, is consistent with section 302(g) of the Controlled
			 Substances Act (21 U.S.C. 822(g)).
					(6)The program shall
			 not impose any fee on individuals for delivery or disposal of a drug through
			 the program.
				(7)The program
			 promotes the collection and disposal of drugs through the program.
				(8)The program
			 ensures that options for collection and disposal of drugs through the program
			 are widely understood by customers, pharmacists, retailers, and health care
			 practitioners including doctors and other prescribers, including by—
					(A)maintaining a
			 toll-free telephone number and a Web site publicizing such collection and
			 disposal options;
					(B)preparing
			 educational and outreach materials—
						(i)describing where
			 and how to dispose of drugs through the program; and
						(ii)addressing the
			 risks of diversion of drugs and the importance of awareness about safe storage
			 and disposal of drugs; and
						(C)providing such
			 materials to pharmacies, health care facilities, and other interested parties
			 for dissemination.
					(9)The
			 program—
					(A)annually evaluates
			 the effectiveness of its educational and outreach activities under paragraph
			 (7); and
					(B)at least every 4
			 years, includes in such evaluation—
						(i)the
			 percentage of residents of the United States who are aware of the program;
			 and
						(ii)the
			 extent to which residents of the United States find the program to be
			 convenient.
						(d)Mechanism for
			 transfer of costs among manufacturers and brand ownersTo be certified under subsection (f) or
			 (g), a program shall include a mechanism that—
				(1)provides for receiving and transferring
			 funds among all certified national pharmaceutical stewardship programs in such
			 amounts as may be necessary to ensure that the manufacturers and brand owners
			 of drugs participating in such programs bear the costs of such programs in
			 proportion to the market shares of their respective drugs; and
				(2)is specified in a written agreement among
			 all manufacturers and brand owners of drugs.
				(e)Program
			 reporting requirements
				(1)In
			 generalTo be certified under subsection (f) or (g), a program
			 shall agree to submit a report to the Environmental Protection Agency by not
			 later than January 1st of the first calendar year following such certification,
			 and annually thereafter.
				(2)ContentsEach
			 report submitted by a program under paragraph (1) shall describe the program’s
			 activities during the preceding calendar year, including at a minimum—
					(A)a specification of
			 the amount, by weight, of drugs collected through the program, including the
			 amount by weight from each collection method used;
					(B)an identification
			 of any safety or security problems which occurred during collection,
			 transportation, or disposal of drugs during the preceding calendar year and a
			 description of the changes which have or will be made to policies, procedures,
			 or tracking mechanisms to alleviate any such problems and to improve safety and
			 security in the future;
					(C)a description of
			 the educational and outreach activities under subsection (c)(8);
					(D)a description of
			 how collected packaging was recycled to the extent feasible, including the
			 recycling facility or facilities used; and
					(E)the total
			 expenditures of the program and a statement on whether the program foresees a
			 need for adjustment of the total annual cost responsibility under subsection
			 (d) of manufacturers and brand owners participating in the program as a result
			 of changes in volumes of collected drugs or other costs.
					(3)ProceduresThe
			 Administrator shall establish procedures for reporting under this subsection
			 not later than the date that is one year after the date of the enactment of
			 this Act.
				(4)Public
			 availabilityThe Administrator shall make each report submitted
			 under this subsection available to the public.
				(f)Certification of
			 National Pharmaceutical Stewardship Organization’s program
				(1)ApplicationTo
			 seek certification of its program, the Organization shall submit an application
			 to the Administrator containing such information as the Administrator may
			 require.
				(2)Consideration by
			 AdministratorUpon receipt of an application under paragraph (1),
			 the Administrator—
					(A)shall consult with
			 the Administrator of the Drug Enforcement Agency on the adequacy of the
			 proposed program's security measures for collection, transportation, and
			 disposal of drugs, disposal systems, and mechanisms for secure tracking and
			 handling; and
					(B)within 90 days
			 after receipt of the application, shall—
						(i)certify the
			 program if the Administrator determines it meets the requirements of this
			 section; or
						(ii)reject the
			 proposed program and provide a written explanation of the reasons for such
			 rejection.
						(3)Response to
			 rejection of proposed programIf the Administrator rejects the
			 Organization’s proposed program under paragraph (2)(B)(ii), the rejection shall
			 be treated as final agency action, and the Organization may—
					(A)revise its
			 proposed program and submit a new application under paragraph (1); or
					(B)seek judicial
			 review of the rejection not later than 60 days after receiving notice of the
			 rejection.
					(4)Solicitation of
			 public comment to inform program updates
					(A)In
			 generalA certified national product stewardship program
			 shall—
						(i)annually invite
			 comments from health care facilities, health care practitioners, pharmacists,
			 State and local governments, law enforcement personnel, and citizens on their
			 satisfaction with the services provided by the program;
						(ii)compile and
			 submit the information received through such comments to the Administrator;
			 and
						(iii)use such
			 information in developing updates and changes to the program.
						(B)Use by
			 AdministratorThe Administrator shall use information submitted
			 under subparagraph (A)(ii) in reviewing proposed updates and revisions to
			 certified national pharmaceutical stewardship programs.
					(C)GuidanceThe
			 Administrator shall issue guidance on the process for complying with this
			 paragraph.
					(5)Term of
			 certification; updatesThe term of a certification under
			 paragraph (2)(B)(i) shall be not more than 4 years. Not less than every 4
			 years, a new application, including any relevant updates to the certified
			 national pharmaceutical stewardship program, shall be submitted under paragraph
			 (1) and approved under paragraph (2)(B)(i) in order for a program’s
			 certification under this subsection to remain in effect.
				(6)Changes to
			 certified program
					(A)In
			 generalBefore making any significant change to its certified
			 national pharmaceutical stewardship program, the Organization shall seek and
			 obtain approval for the change from the Administrator. Not later than 15 days
			 after submission of a request for a change under the preceding sentence, the
			 Administrator shall approve the change or reject the change and provide a
			 written explanation of the reasons for the rejection.
					(B)Changes to
			 collection locationsNot less than 15 days after making any
			 change to a location for the collection of drugs through its certified national
			 pharmaceutical stewardship program, the Organization shall inform the
			 Administrator of the change.
					(7)Submission
			 requirements
					(A)PublicationNot
			 later than 6 months after the date of the enactment of this Act, the
			 Administrator shall publish requirements for the submission of applications
			 under paragraph (1) and requests for changes under paragraph (6), including
			 requirements for the contents of such submissions.
					(B)Failure to
			 publishIf the Administrator
			 fails to publish such requirements by the deadline specified in subparagraph
			 (A), the requirements of this section applicable to manufacturers and brand
			 owners of drugs shall nonetheless apply.
					(g)Certification of
			 other programs
				(1)ApplicationIn
			 lieu of participating in the certified national pharmaceutical stewardship
			 program of the Organization, one or more manufacturers or brand owners of a
			 drug may submit an application to the Administrator seeking certification of a
			 separate national pharmaceutical stewardship program.
				(2)Governing
			 provisionsThe provisions of subsection (f) shall apply with
			 respect to an application for certification of a program under paragraph (1) to
			 the same extent and in the same manner as such provisions apply to an
			 application for certification of a program by the Organization under subsection
			 (e), except as follows:
					(A)The reference to
			 90 days in subsection (f)(2)(B) (relating to the period of the Administrator’s
			 review of an application) shall be treated as a reference to 120 days.
					(B)If the
			 Administrator rejects the proposed program, in lieu of submitting a new
			 application under paragraph (1) or seeking judicial review of the rejection,
			 the manufacturers or brand owners may choose to participate in the certified
			 national pharmaceutical stewardship program of the Organization.
					(C)The references to
			 4 years in subsection (f)(5) (relating to the term of certification and to
			 submission of a new application) shall be treated as references to 3
			 years.
					(h)Process To
			 change disposal mechanism
				(1)PetitionsOn
			 petition by any person, the Administrator may authorize a national
			 pharmaceutical stewardship program to use, in lieu of the disposal technologies
			 otherwise required by subsection (c)(5)(B), one of more other disposal
			 technologies described in paragraph (2).
				(2)Required levels
			 of protectionThe Administrator may authorize the use of a
			 disposal technology under paragraph (1) only if the technology—
					(A)is proven,
			 available, and consistent with Federal and State legal requirements; and
					(B)provides
			 equivalent environmental and human health protection in each, and superior
			 environmental and human health protection in one or more, of the following
			 areas:
						(i)Monitoring of any
			 emissions or waste.
						(ii)Worker health and
			 safety.
						(iii)Air, water, or
			 land emissions contributing to persistent, bioaccumulative, and toxic
			 pollution.
						(iv)Overall impact to
			 the environment and human health.
						(i)Suspension of
			 program
				(1)Imminent
			 dangerThe Administrator may
			 suspend, in whole or in part, the certification of any national pharmaceutical
			 stewardship program if the Administrator determines that such action is
			 necessary to protect the public from imminent danger.
				(2)Failure To
			 complyIf the Administrator determines that a national
			 pharmaceutical stewardship is in violation of the requirements of this section,
			 the Administrator—
					(A)may issue a written warning to the program
			 stating that the program is in violation of this section; and
					(B)if the program has
			 not rectified each violation identified in such warning within 30 days of
			 receipt of such warning, may suspend, in whole or in part, the certification of
			 the program.
					(j)Civil
			 penaltiesBeginning on the date that is 2 years after the date of
			 the enactment of this Act, a manufacturer or brand owner of a drug shall be
			 liable for a civil penalty of not more than $50,000 for each calendar day on
			 which, as determined by the Administrator, the manufacturer or brand
			 owner—
				(1)is not
			 participating in a certified national pharmaceutical program; or
				(2)is in violation of
			 its obligation to contribute to the costs of such a program under subsection
			 (c)(2).
				(k)Regulatory
			 powerThe Administrator may
			 adopt rules or guidance necessary to implement, administer, and enforce this
			 section. The Administrator, in consultation with the Secretary of Health and
			 Human Services, the Administrator of the Drug Enforcement Agency, the Director
			 of National Drug Control Policy, and the Commissioner of Food and Drugs, may
			 include in such regulations or guidance any performance standards determined
			 appropriate for implementing the program requirements specified in this
			 section.
			(l)State, tribal,
			 and local regulationThis section does not preempt the authority
			 of State, tribal, and local governments to impose more stringent requirements
			 relating to the disposal of drugs.
			(m)Report to
			 CongressBy December 31,
			 2016, the Environmental Protection Agency shall report to the appropriate
			 committees of the Congress concerning the status of the national pharmaceutical
			 stewardship programs under this section, including any recommendations for
			 changes to this section.
			(n)SeverabilityIf
			 any provision of this section or the application of such provision to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 section, and the application of the provisions of such remainder to any person
			 or circumstance, shall not be affected thereby.
			(o)DefinitionsIn
			 this section:
				(1)The term
			 Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)The term
			 board of directors means the board of directors of the
			 Organization.
				(3)The term brand owner, with
			 respect to a drug, means the holder of an approved application for the drug
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355).
				(4)The term
			 certified national pharmaceutical stewardship program means a
			 national pharmaceutical stewardship program with a certification in effect
			 under subsection (f) or (g).
				(5)The term
			 controlled substance has the meaning given to such term in section
			 102 of the Controlled Substances Act (21 U.S.C. 802).
				(6)The term drug has the meaning
			 given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321) except that such term excludes any drug for which a take-back
			 program is in effect pursuant to a risk evaluation and mitigation strategy
			 under section 505–1 of such Act (21 U.S.C. 355–1).
				(7)The term Organization means
			 the National Pharmaceutical Stewardship Organization established in accordance
			 with subsection (b).
				(p)FeesThe Administrator may assess and collect
			 fees from manufacturers and brand owners of drugs to pay the administrative
			 costs of carrying out this section. The Administrator shall allocate such fees
			 among manufacturers and brand owners in proportion to the market shares of
			 their respective drugs.
			(q)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to the
			 Environmental Protection Agency $8,000,000 for fiscal year 2012 and each
			 subsequent fiscal year to pay the administrative costs of carrying out this
			 section, including the costs of certifying, evaluating, and auditing national
			 pharmaceutical stewardship programs under this section.
				(2)Source of
			 fundsAmounts authorized to be appropriated pursuant to paragraph
			 (1) shall be derived exclusively from amounts collected as civil penalties
			 under subsection (j) or fees under subsection (p).
				3.Education
			 campaign on drug disposal; evaluation of national pharmaceutical stewardship
			 program
			(a)Education and
			 outreach campaignNot later
			 than 18 months after the date of the enactment of this Act, the Director of
			 National Drug Control Policy, in consultation with the Secretary of Health and
			 Human Services and the Administrator of the Environmental Protection Agency,
			 shall establish and begin implementation of an education and outreach
			 campaign—
				(1)to increase
			 awareness among members of the public regarding how drugs may be lawfully
			 disposed consistent with public safety, public health, and environmental
			 protection through national pharmaceutical stewardship programs under section 2
			 and by other appropriate means; and
				(2)to link members of the public to the
			 national and local educational and outreach activities conducted by such
			 programs.
				(b)Evaluation
				(1)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, and annually thereafter, the
			 Director of National Drug Control Policy, in consultation with the Secretary of
			 Health and Human Services and the Administrator of the Environmental Protection
			 Agency, shall conduct an evaluation of the effectiveness of the national
			 pharmaceutical stewardship programs under section 2 and submit a report to the
			 Congress on the results of each such evaluation, including recommendations for
			 improving the programs.
				(2)MetricsThe
			 evaluation under paragraph (1) shall address each of the following:
					(A)Access to national
			 pharmaceutical stewardship programs under section 2.
					(B)Awareness of such
			 programs, including awareness of the risks of diversion of drugs and awareness
			 of the importance of safe storage and safe disposal of pharmaceuticals.
					4.Commission on
			 Drug Disposal and its Public Safety, Public Health, and Environmental
			 Impacts
			(a)EstablishmentThe Administrator of the Environmental
			 Protection Agency shall establish an interagency commission, to be known as the
			 Commission on Drug Disposal and its Public Safety, Public Health, and
			 Environmental Impacts (in this section referred to as the
			 Commission).
			(b)MembershipThe
			 members of the Commission shall include the following:
				(1)The Administrator
			 of the Environmental Protection Agency.
				(2)The Director of
			 the Centers for Disease Control and Prevention.
				(3)The Director of
			 the National Institute of Environmental Health Sciences.
				(4)The Administrator
			 of the Drug Enforcement Administration.
				(5)The Commissioner
			 of Food and Drugs.
				(6)The Secretary of
			 Veterans Affairs.
				(7)The Administrator
			 of the Centers for Medicare & Medicaid Services.
				(8)The Director of
			 National Drug Control Policy.
				(9)Any other Federal
			 official with relevant expertise appointed or invited to serve on the
			 Commission by the Administrator of the Environmental Protection Agency.
				(10)Such individuals
			 with expertise in public health, public safety, or the environment as may be
			 appointed to serve on the Commission by the Administrator of the Environmental
			 Protection Agency.
				(11)Such State and
			 local officials and other stakeholders as may be invited to serve on the
			 Commission by the Administrator of the Environmental Protection Agency.
				(c)DutiesThe
			 Commission shall—
				(1)provide a forum for academic, governmental,
			 and other experts, as appropriate, to develop a strategy to—
					(A)prevent the entry
			 of drugs into the Nation’s water supply and environment consistent with current
			 public safety standards; and
					(B)protect public health and promote public
			 safety by reducing diversion and the risk of abuse and accidental overdose;
			 and
					(2)not later than 2
			 years after the date of the enactment of this Act, and annually thereafter,
			 develop and submit to the Congress such a strategy.
				(d)Strategy
				(1)ContentsThe strategy required by subsection (c)
			 shall—
					(A)assess risk hazards and strategies for
			 reducing the risks associated with misuse of prescription drugs, including
			 diversion, overdose, and accidental poisoning;
					(B)address all
			 sources of contamination, including development, manufacturing, disposal, and
			 metabolic processing;
					(C)include recommendations on minimum
			 environmental standards for disposing of drugs by incineration and any other
			 means determined appropriate by the Administrator of the Environmental
			 Protection Agency; and
					(D)be designed to
			 inform the regulations and guidance of the Environmental Protection
			 Agency.
					(2)ConsiderationIn
			 preparing the strategy required by subsection (c), the Commission shall take
			 into consideration the analysis and recommendations in the report under section
			 5.
				(e)TerminationThe
			 Commission shall terminate on the date that is 5 years after the date of the
			 enactment of this Act.
			5.Report on drug
			 byproducts in the Nation’s water supply
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to the Congress on drugs and drug
			 byproducts in surface and ground water in the United States.
			(b)ContentsAt a minimum, the report under subsection
			 (a) shall include—
				(1)an analysis of—
					(A)the quantity and
			 distribution of drugs and drug byproducts in surface and ground water in the
			 United States;
					(B)the risks for
			 humans and the environment associated with the presence of drugs and drug
			 byproducts in such water; and
					(C)the current
			 efforts of Government agencies to prevent the entry of drugs and drug
			 byproducts into the water supply;
					(2)recommendations
			 for actions by the Government in order to prevent the entry of drugs and drug
			 byproducts into the ground and surface waters of the United States; and
				(3)recommendations
			 for additional research on drugs and drug byproducts in surface and ground
			 water in the United States, including a budget for such research.
				
